UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2011 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2011 Annual Report to Shareholders DWS RREEF Real Estate Securities Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 25 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Information About Your Fund's Expenses 36 Tax Information 37 Investment Management Agreement Approval 41 Summary of Management Fee Evaluation by Independent Fee Consultant 45 Board Members and Officers 50 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Stocks may decline in value. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. For the 12-month period ended December 31, 2011, Class A shares of DWS RREEF Real Estate Securities Fund returned 8.99% (unadjusted for sales charges; if sales charges had been included, returns would have been lower). In comparison, the fund's benchmark, the Standard & Poor's 500® (S&P 500) Index, returned 2.11% over the same period. The fund's secondary benchmark, the MSCI US REIT Index, returned 8.69%. Overall, in the face of economic uncertainty and broad market volatility, U.S. REITs outperformed the broader equity market in 2011, supported by their well-capitalized balance sheets, limited supply and attractive dividend yields. REITs began the year positively as earnings reports came in equal to or better than consensus expectations. The most concerning development for investors during the first quarter came from political unrest in the Middle East/North Africa region and the higher oil prices that followed. REITs continued to climb in the second quarter, reflecting strong first-quarter earnings reports. Historically low supply and a gradually improving economy boosted real estate security prices. Globally, the threat to oil price stability from the Middle East region dissipated somewhat and was replaced with concern over the financial stability of Greece and other "peripheral" European Union (EU) countries. Market watchers also grew more worried about global inflation, with central banks around the world taking credit-tightening measures in response. The third quarter reinforced the reversal of market momentum, as the risk that Greece would default on its sovereign debt and lead to a breakup of the European Union dominated headlines. However, REITs ended the year positively as U.S. economic data turned increasingly favorable, and quarterly earnings reports for REITs continued to be strong. REITs, or real estate investment trusts — which invest directly in real estate and own properties themselves — are a more liquid method of investing in real estate, and may offer higher yields than many other equity investments. During its most recent fiscal year ended December 31, 2011, the fund outperformed the benchmark, as solid stock selection drove performance. Stock selection was strong in a number of REIT sectors, including regional malls, office, apartments, retail and self storage. Positive selection in these areas was somewhat offset by unfavorable stock selection in the health care and industrial sectors. Sector allocation was subtractive, due primarily to a slight overweight to the hotel and industrial sectors, the bottom-performing areas of the REIT market for the period. Positive Contributors to Fund Performance During its most recent fiscal year ended December 31, 2011, the fund's overweight to the self-storage REIT Extra Space Storage represented the top individual contributor to performance, as the company reported strong earnings. Investors also saw greater growth potential for Extra Space Storage based on the company's higher level of leverage compared with other stocks in the self-storage sector. In addition, our overweight positions in high-quality regional mall owners with superior balance sheets, such as Simon Property Group, Inc. and Taubman Centers Inc., contributed significantly to performance. In the apartment sector, the portfolio's overweight in BRE Properties, Inc. was additive due to the company's northern California exposure, as that area is currently one of the country's most attractive real estate markets. "U.S. REITs outperformed the broader equity market in 2011, supported by their well-capitalized balance sheets, limited supply and attractive dividend yields." Negative Contributors to Fund Performance In the health care sector, the portfolio's overweight position in the out-of-benchmark real estate operating company Brookdale Senior Living, Inc. represented the most significant detractor from returns based on investors' negative responses to Brookdale's erratic earnings reports. The portfolio's overweight position in DDR Corp. further detracted from results as low-quality retail stocks with a high degree of leverage such as DDR underperformed. Outlook and Positioning As investors await the refinancing of some $200 billion of euro-denominated debt, and political and financial leaders make slow progress in addressing the Eurozone's sovereign debt issues, the attention of market watchers will likely return to the gradual turnaround in the domestic economy: U.S. economic reports have consistently improved over the past couple of months, and we see no reason why the positive momentum cannot be sustained. At the same time, our forecast for the REIT market remains cautious due to the recent slowdown in global economic activity, the continued U.S. political standoff and the fact that European sovereign risk could still derail financial markets and the global economy. As of the end of the period ending December 31, 2011, the fund's largest sector overweight was in regional malls, based on the sector's attractive valuations, stable fundamental environment and solid balance sheets. Our largest underweight was to the industrial REIT sector, as this cyclical area is recovering only gradually in the current slow-growth economy. Over the coming months, we will continue to search for attractively valued, high-quality REITs with experienced management teams. Ten Largest Equity Holdings at December 31, 2011 (55.1% of Net Assets) 1. Simon Property Group, Inc. Owner and operator of regional shopping malls 13.0% 2. Public Storage Owner and operator of personal and business mini-warehouses 6.8% 3. Boston Properties, Inc. Owner, manager and developer of commercial and industrial real estate 5.1% 4. Health Care REIT, Inc. Owns and finances the development of nursing homes and retirement centers 5.0% 5. HCP, Inc. Invests in health-care-related real estate 4.6% 6. AvalonBay Communities, Inc. Self-managed, multifamily real estate investment trust 4.3% 7. Vornado Realty Trust Owner and manager of investments in community shopping centers 4.3% 8. ProLogis, Inc. Owner, operator and developer of industrial real estate 4.1% 9. DDR Corp. Develops, lease and manages shopping centers 4.0% 10. Camden Property Trust Owner and manager of multifamily residential apartment communities 3.9% Portfolio holdings are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Portfolio Management Team John W. Vojticek, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 2004. · Joined RREEF and Deutsche Asset Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004-September 2004, and Managing Director of RREEF from 1996-March 2004, and Deutsche Asset Management from 2002-March 2004. · Over 13 years of investment industry experience. · BS, University of Southern California. Jerry W. Ehlinger, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 2004. · Joined RREEF, Deutsche Asset Management, Inc. in 2004; previously has worked as a Senior Vice President at Heitman Real Estate Investment Management from 2000-2004. · Prior to that, Senior Research Associate at Morgan Stanley Asset Management from 1996-2000. · Over 13 years of investment industry experience. · BA, University of Wisconsin — Whitewater; MS, University of Wisconsin — Madison. John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 1999. · Joined RREEF in 1997, Deutsche Asset Management in 2002; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. · Global Head of RREEF Real Estate Securities with over 18 years of investment industry experience. · BA, Wabash College; MBA, Indiana University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P 500 Index tracks the performance of 500 leading U.S. stocks and is widely considered representative of the U.S. equity market. The MSCI US REIT Index tracks the performance of equity REITs. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. Sovereign debt is government debt issued in foreign currencies Performance Summary December 31, 2011 Average Annual Total Returns as of 12/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 8.99% 22.15% -1.44% 10.88% Class B 8.08% 21.28% -2.13% 10.00% Class C 8.22% 21.36% -2.10% 10.07% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 2.72% 19.77% -2.60% 10.22% Class B (max 4.00% CDSC) 5.08% 20.82% -2.29% 10.00% Class C (max 1.00% CDSC) 8.22% 21.36% -2.10% 10.07% No Sales Charges Class R 8.71% 21.83% -1.65% 10.60% Class S 9.23% 22.50% -1.21% 11.01% Institutional Class 9.36% 22.47% -1.08% 11.23% S&P 500® Index+ 2.11% 14.11% -0.25% 2.92% MSCI US REIT Index++ 8.69% 21.55% -1.51% 10.16% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 29, 2011 are 1.06%, 1.88%, 1.78%, 1.40%, 0.87% and 0.63% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. On September 3, 2002 the Fund's original share class, RREEF Class A shares, were redesignated Institutional Class. In addition, the Fund began offering additional classes of shares, namely Class A, B and C shares. Returns shown for Class A, B and C shares for the period prior to their inception on September 3, 2002, Class R prior to its inception on October 1, 2003 and Class S prior to its inception on May 2, 2005 are derived from the historical performance of Institutional Class shares of the DWS RREEF Real Estate Securities Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS RREEF Real Estate Securities Fund — Class A [] S&P 500 Index+ [] MSCI US REIT (Morgan Stanley US Real Estate Investment Trust) Index++ Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Standard and Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. ++ The MSCI US REIT Index is an unmanaged, free float-adjusted market capitalization weighted index that is comprised of equity REITs that are included in the MSCI US Investable Market 2500 Index, with the exception of specialty equity REITs that do not generate a majority of their revenue and income from real estate rental and leasing operations. The index represents approximately 85% of the U.S. REIT universe. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 12/31/11 $ 12/31/10 $ Distribution Information: Twelve Months as of 12/31/11: Income Dividends $ Morningstar Rankings — Real Estate Funds Category as of 12/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 77 of 32 3-Year 64 of 30 5-Year 77 of 40 Class B 1-Year of 49 3-Year of 47 5-Year of 60 Class C 1-Year of 47 3-Year 95 of 45 5-Year of 59 Class R 1-Year 92 of 38 3-Year 81 of 38 5-Year 89 of 46 Class S 1-Year 72 of 30 3-Year 46 of 22 5-Year 63 of 33 Institutional Class 1-Year 56 of 23 3-Year 47 of 22 5-Year 51 of 26 10-Year 18 of 17 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of December 31, 2011 Shares Value ($) Common Stocks 99.9% Real Estate Investments Trust ("REITs") 98.6% Apartments 17.1% Apartment Investment & Management Co. "A" Associated Estates Realty Corp. AvalonBay Communities, Inc. BRE Properties, Inc. Camden Property Trust (a) Equity Residential Home Properties, Inc. Post Properties, Inc. UDR, Inc. Diversified 11.6% Colonial Properties Trust (a) Digital Realty Trust, Inc. DuPont Fabros Technology, Inc. Liberty Property Trust PS Business Parks, Inc. Vornado Realty Trust Health Care 12.8% HCP, Inc. (a) Health Care REIT, Inc. (a) LTC Properties, Inc. Senior Housing Properties Trust Hotels 5.9% Chesapeake Lodging Trust Host Hotels & Resorts, Inc. Pebblebrook Hotel Trust Strategic Hotels & Resorts, Inc.* Sunstone Hotel Investors, Inc.* Industrial 4.1% Prologis, Inc. Manufactured Homes 1.7% Equity Lifestyle Properties, Inc. Office 9.3% Boston Properties, Inc. (a) Douglas Emmett, Inc. Mack-Cali Realty Corp. SL Green Realty Corp. Regional Malls 17.6% General Growth Properties, Inc. Glimcher Realty Trust Simon Property Group, Inc. Taubman Centers, Inc. Shopping Centers 10.2% Alexander's, Inc. DDR Corp. (a) Federal Realty Investment Trust (a) Ramco-Gershenson Properties Trust (a) Tanger Factory Outlet Centers, Inc. Specialty Services 1.1% Entertainment Properties Trust (a) Storage 7.2% Extra Space Storage, Inc. Public Storage Other 1.3% Health Care Providers & Services Brookdale Senior Living, Inc.* (a) Total Common Stocks (Cost $1,072,413,541) Securities Lending Collateral 11.4% Daily Assets Fund Institutional, 0.18% (b) (c) (Cost $139,730,991) Cash Equivalents 1.0% Central Cash Management Fund, 0.07% (b) (Cost $12,728,479) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,224,873,011)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $1,241,574,260. At December 31, 2011, net unrealized appreciation for all securities based on tax cost was $139,686,198. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $177,814,119 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $38,127,921. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2011 amounted to $136,444,757, which is 11.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
